Citation Nr: 1230899	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a mood disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1972 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2011, the Veteran testified at a Board personal hearing conducted before the undersigned Acting Veterans Law Judge in North Little Rock, Arkansas.  A transcript of this hearing is of record.  

Since filing the initial claim for service connection for PTSD, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, private medical records, VA treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder that includes PTSD and a mood disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The medical evidence of record does not support the conclusion that the Veteran meets the DSM-IV criteria for PTSD 

3.  To the extent the Veteran is found to meet the DSM-IV criteria for PTSD, PTSD has not been shown to be the result of a verified in-service stressor.

4.  Symptoms of a psychiatric disorder were not shown during service, and have not been shown to have been continuous since the Veteran's service separation. 

5.  A psychiatric disorder, other than PTSD, has not been related to the Veteran's active military service by any competent evidence.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and a mood disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely November 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran.  The letter also informed the Veteran how disability ratings and effective dates were established.   

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The Board finds that the Veteran did not engage in combat with the enemy, and has not claimed to have done so.  Despite multiple attempts at corroboration, the alleged stressful events upon which the Veteran's PTSD claim is based have not been verified; thus, a medical opinion to determine the etiology of such a disability is not necessary to decide the claim for PTSD, as there is no corroborated stressor for a medical professional to link to a diagnosis of PTSD.  Thus, even the low threshold standard for a nexus examination under McLendon is not met.  

Furthermore, as will be discussed, the Veteran's service treatment records do not reflect a diagnosis of a psychiatric disorder or evidence of symptoms of a psychiatric disorder in service; and the Veteran was not diagnosed with a psychiatric illness for a number of years following service.  Even the Veteran has not specifically alleged that he developed a psychiatric disability, other than PTSD, during or as a result of his time in service.

For the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service psychiatric disease or injury, and the weight of the evidence shows no verifiable in-service stressor.  Because there is no in-service injury or disease to which competent medical opinion could relate a current psychiatric disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

For these reasons, the Board also finds that the competent medical evidence that is of record is adequate to make a decision on the issue of service connection for an acquired psychiatric disorder and an remand is not required to seek a medical opinion.

The Veteran also testified at a hearing before the Board in February 2011, at which the Acting Veterans Law Judge (AVLJ) explained the elements of service connection that were lacking to substantiate the Veteran's claim, including the need for evidence of a current diagnosis of PTSD and verification of in-service stressors.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative; therefore, the Board finds that the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Personality disorders are not considered to be disabilities for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined, as here, that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, they apply to the Veteran's claim.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Service Connection for a Psychiatric Disorder

In the Veteran's case, the evidence does not show, nor does he allege, that he engaged in combat with the enemy during active service.  The Veteran has specifically stated that his claimed psychiatric disorder is not due to combat experiences, but rather is the result of witnessing the accidental deaths of fellow service members and due to losing friends in a suicide bombing of a marine barracks.  The Board also finds that there is no objective evidence, or even suggestion, that the Veteran "engaged in combat with the enemy."  For these reasons, 38 U.S.C.A. § 1154(b) is not applicable in this case.

It is also noted that the revised PTSD regulation, 38 C.F.R. § 3.304(f)(3), does not apply in this case.  The Veteran has claimed PTSD due to non-combat stressors, specifically witnessing the accidental deaths of fellow service members and losing friends when a marine barracks was bombed.  This does not meet the initial criterion for the new regulation of "fear of hostile military or terrorist activity."  

To the extent it could be argued that the bombing of the Marine barracks was a hostile terrorist attack, the Board notes that in this case, the Veteran was not in or around the barracks when they were bombed; rather, he was stationed on a ship at sea.  Having reviewed the revised regulations, the Board is of the conclusion that the regulations were intended to address service members stationed in hostile areas, recognizing that while attacks might not occur, the mere fear of possible attacks could in some instances be sufficient to trigger PTSD.  Here, however, the Veteran was not stationed in hostile area, and thus he did not experience or witness the bombing.  As such, the Board does not believe that the revised regulations apply to any of the Veteran's reported stressors.

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), it does not appear that the Veteran actually has PTSD.  It is true that PTSD is listed as an Axis I diagnosis in several VA treatment records, and it is not disputed that from the very beginning of his claim, the Veteran has experienced some symptoms of PTSD.  However, the symptoms he has reported experiencing have been repeatedly found by medical professionals to be insufficient to meet the full criteria for an actual diagnosis of PTSD pursuant to the DSM-IV.  For example, in September 2008, a VA psychiatrist stated that the Veteran had "subclinical" PTSD, explaining that while he had some symptoms of PTSD, he could not be evaluated because of his alcohol dependence.   In January 2009, a PTSD screen was negative.  The Veteran did experience some PTSD symptoms off and on, with the main symptom being nightmares, but he denied any symptoms of numbness, hypervigilance, and/or avoidance.  In March 2009, the Veteran was seen by another VA psychiatrist, who found that he had some symptoms of depression and anxiety, but no avoidance of combat stimuli.  Moreover, while the Veteran did evidence some symptoms of PTSD, the psychiatrist found that he lacked the core features for a diagnosis of PTSD, such as hyperarousal or avoidance.  The psychiatrist treated the Veteran again in October 2009, but once again endorsed his previous conclusion that the Veteran did not meet the criteria for PTSD.  This appears to be the last definitive assessment of the Veteran's PTSD.  

As noted, PTSD was listed as an Axis I diagnosis in several VA treatment records.  However, the fact remains that it does not appear that on any of these instances, the medical professionals took the time to actually assess whether the Veteran met the criteria for a diagnosis of PTSD per the DSM-IV.  Rather, it appears that the diagnosis was reflective of the fact that in prior treatment sessions it was thought that the Veteran might have PTSD.  For example, in a January 2009 record, the Veteran was noted to have alcohol dependence, substance induced mood disorder, and PTSD by a VA nurse, but she provided no rationale for why these diagnoses were made, other than a review of the Veteran's treatment records.  Yet, as described, the psychiatrists who have actually evaluated the Veteran (both before and after January 2009) have not found that the Veteran actually met the criteria for a diagnosis of PTSD.  The Board finds these opinions to be the most probative pieces of evidence as they actually address the symptoms which would be needed for a diagnosis of PTSD to be rendered, but which the Veteran was not experiencing.  As these opinions are found to be the most probative, they are afforded the greatest weight, and therefore the Board concludes that the Veteran does not meet the criteria for PTSD.

Moreover, even if it was concluded that the Veteran had PTSD, the requirements for service connection would still not be met for the following reasons. 

Once a diagnosis is established, the second criteria for service connection for PTSD is credible supporting evidence that the claimed in-service stressor (upon which a diagnosis is based) occurred.  As noted, there is no evidence that the Veteran engaged in combat with the enemy, and PTSD was not diagnosed in service.  The Board finds that the Veteran's claimed in-service stressors have not been corroborated by service records or other credible supporting evidence.  In a June 2009 formal finding, the Joint Services Records Research Center (JSRRC) reported that they were unable to verify the reported PTSD stressors based upon the evidence the Veteran had submitted.  It is noted that the Veteran did not provide any additional detail at his Board hearing that would mandate an additional request for verification.  As such, there is no confirmation of the non-combat stressors upon which the Veteran's PTSD claim is based.

The Board acknowledges that there is no dispute that the Marine barracks were in fact bombed while the Veteran was on active duty.  The Veteran has on several occasions listed this event as a stressor, noting that he lost several friends.  However, the Veteran has not actually identified any of the friends he lost by name, and in fact he has described a varying number of friends being killed.  For example, in his November 2008 stressor statement, he stated that he lost three friends; at a September 2008 VA treatment session, he stated he lost five friends; and in January 2009, he stated he witnessed four friends die.  As such, the Veteran has not even reported this stressor with sufficient consistency such that it would support a diagnosis of PTSD.  Moreover, what appears to be the Veteran's most prevalent stressor, his discovery of his murdered mother, occurred after the Veteran's time in service 

As such, even if it was accepted that the Veteran had PTSD, which as explained above, the evidence does not support; an in-service stressor sufficient to cause PTSD has not been verified.  As such, the criteria for service connection for PTSD have not been met, and the Veteran's claim is denied.

The Board has also considered whether service connection is warranted for an acquired psychiatric disability, other than PTSD.  However, for the following reasons, the Board concludes that it is not.  After a review of the evidence, the Board finds no evidence of a diagnosis of a psychiatric disorder in service, or any suggestion that symptoms of a psychiatric disorder manifested in service.  The Veteran's service records are negative for any complaints or treatment for a psychiatric disorder.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, however, the Veteran has not at any time reported the onset of any psychiatric problems in service.  In fact, at no time has he asserted that a psychiatric disability, other than PTSD, is the result of his military service.

Moreover, even if he were to argue that he had experienced psychiatric symptoms in service or continuous psychiatric symptoms since separation, such a contention would be inconsistent with the Veteran's own histories and the findings in VA treatment records.  For example, at a July 1993 VA general medical examination, the Veteran did not report any psychiatric disorder or psychiatric disorder symptoms.  

Additionally, VA treatment records dated from July 1993 to August 2008 do not reflect any report of chronic psychiatric disorder symptoms in service, or continuous psychiatric disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  Yet, there is no indication in any of these treatment records that the Veteran had reported experiencing either psychiatric symptoms in service or continuous psychiatric disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

Following service, there is no evidence of any psychiatric treatment for many years.  At his Board hearing, the Veteran testified that he did not even seek treatment for psychiatric problems until approximately 2006-07, more than a decade after separation.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed claims for service connection, but did not mention psychiatric disorder symptoms at that time.  This suggests to the Board that there was no pertinent symptomatology at that time.  While inaction regarding the filing of a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1993 and 2004 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a psychiatric disorder at the time of the February 1993 and February 2004 claims, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of psychiatric disorder symptomatology at the time he filed the claims.  

As to the Veteran's and his representative's assertions, including the February 2011 Board hearing testimony, that the Veteran's acquired psychiatric disorder was caused by his military service, the Board finds that diagnosing a psychiatric disorder requires special medical training that neither the Veteran nor his representative have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disorders were caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based upon the above discussion, the Board finds that there are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder, and outweighs the Veteran's more recent contentions regarding chronic in-service psychiatric disorder symptoms, and continuous post-service psychiatric disorder symptoms.  As indicated, there is no credible evidence of chronic in-service psychiatric disorder symptoms, or continuous post-service psychiatric disorder symptoms.  

Further, there is no medical opinion that even suggests that a current psychiatric disorder either began during or was otherwise caused by the Veteran's military service, and no factual basis for such an opinion, because the weight of the lay and medical evidence demonstrates that there was no psychiatric injury or disease in service, no chronic symptoms in service, or continuity of symptoms since service; therefore, any such purported opinion of nexus to service would be speculative.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, and the claim must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and a mood disorder, is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


